DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
It is noted that the word “turbo” of claim 1 is defined in the specification to be “a turbocharger” as per ¶ [0002].
Allowable Subject Matter
Claims 1-9, 11-14, and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to disclose or make obvious the limitations of claims 1 and 18, particularly the turbocharger’s conduit’s plate having a “radially-extending overhang” which enters the fluid conduit and wherein the conduit itself has extending portions proximate the base plate which extend axially away from it with a second spherical portion which extends axially way from the first portion and away from the base plate. 
Renault (FR 2449840), cited in the IDS filed 05/23/2019, for its part discloses a conduit for an exhaust pipe which has a rounded section on the main conduit 2 indicated at 4 in Fig. 4, but wherein the radial extending portion 31 of the plate 30 does not see the spherical portion 4 extending axially away from it from the end of the axially extending first portion (Fig. 4, shown). 
Arscott (US 4,730,852) fails to disclose the plates around the pipe having a portion which extends radially into the fluid conduit (Fig. 1, shown).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN A LATHERS/Primary Examiner, Art Unit 3747